El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Maximino Saunnion entabló demanda en la Corte de Dis-trito de G-uayama contra María Esperanza Díaz viuda de *616Palés, en cobro de ochocientos dólares. La demandada ex-cepcionó la demanda y su excepción fué declarada sin lugar. Contestó. Fué el pleito a juicio y la corte lo resolvió en contra suya e interpuso entonces el presente recurso de apelación.
Señala la apelante la comisión de cinco errores que estu-diaremos por el orden, en que han sido presentados.
1. “La corte inferior cometió error al declarar sin lugar la excepción previa interpuesta por la demandada.” Sos-tuvo la demandada que la demanda era ambigua, inin-teligible y dudosa y su excepción fué declarada sin lugar. Hemos estudiado la demanda y a nuestro juicio tenía razón la demandada porque en ella no se establecía con toda cla-ridad la forma en qué y la persona con quién se había cele-brado el contrato origen de la reclamación, se dejaba en duda si el esposo de la demandada había actuado como tal o como un apoderado independiente y no se hacía constar con la de-bida certeza si los bienes que se vendieron al demandante eran privativos de la demandada o gananciales. Sin embargo, como la excepción fué declarada sin lugar y la demandada contestó, como examinada la contestación se observa que la demandada se preparó para cualquier interpretación que se diera a la demanda, y como la misma demandada reconoce que en el juicio quedó aclarada la teoría de la demanda, es necesario concluir que el error cometido no es de tal modo perjudicial que requiera la revocación de la sentencia dic-tada. Artículo 142 del Código de Enjuiciamiento Civil.
2. “La corte inferior erró al admitir como prueba con la oposición de la demandada la escritura número 51 otorgada por la demandada.” Examinados los autos consta en efecto que la demandada se opuso a la admisión del documento que era un poder otorgado por lá demandada a su esposo Palés, pero no consta que tomara excepción a la resolución de la corte admitiendo como prueba el documento. Además la prueba era congruente con la demanda interpretada ésta en *617el sentido de que la demandada había actuado por medio de su apoderado Palés irrespectivamente de que fuera o no su esposo, y por tanto no se cometió error alguno al admitirla.
3. “La corte erró al no admitir como prueba una libreta donde anotaba sus cuentas el esposo de la demandada.” Esa libreta hacía referencia a una transacción celebrada un año antes a la que dió origen a este pleito, sin que guar-dara relación con ella, y en tal virtud no cometió la corte el error que se le atribuye al negarse a admitirla como prueba.
4 y 5. “La sentencia es contraria a la prueba y a dere-cho.” Así pueden resumirse los errores 4 y 5 que deben estudiarse conjuntamente.
La demandada estuvo casada con Rafael Palés. Le con-firió además un poder para vender sus bienes. Palés murió. Y se sostiene que Palés en vida, actuando como apoderado de la demandada, vendió al demandante unos bueyes viejos de la demandada por la suma de ochocientos dólares que el demandante entregó a Palés sin que Palés ni la demandada' llegaran a entregar al demandante los indicados bueyes. El contrato fné de palabra y los testigos principales son el pro-pio demandante que sostiene que lo celebró y que entregó el dinero a Palés, y Guillermo Garau que afirmó que había entregado al demandante los ochocientos dólares para la compra del ganado, y que luego, preguntó a Palés si los ha-bía recibido y éste le dijo que sí. Y sostiene el apelante que de acuerdo con la ley, tal como fué interpretada por esta Corte Suprema en el caso de Wilcox v. Axtmayer et al., 23 D. P. R. 343, las declaraciones del demandante y del testigo Garau en cuanto se referían a las manifestaciones de Palés, que había ya muerto cuando la demanda se interpuso, eran inadmisibles como prueba.
Hemos examinado las declaraciones del demandante y del testigo Garau y nada se objetó por la parte demandada cuando ellos se refirieron a las actuaciones y palabras del Sr. Palés en relación con el contrato de que se trata. La cuestión le-*618yantada se suscita por vez primera en esta corte de ape ladón.
Además aquí se demandó directamente a doña María Esperanza Díaz y no como albacea, administradora o tntora, heredera o representante legal de un finado, y es por tanto inaplicable la.sección 3 de la ley para prescribir quiénes son testigos hábiles de 10 de marzo de 1904, Leyes de. 1904, pá-gina 121. Véase lo que dice Cyc. en relación con este punto:
“El precepto del estatuto de que las partes y personas interesadas en la acción son testigos competentes, está limitado a una excepción que es tan general como la misma regla, pues en casi todos los Es-tados los estatutos fijan restricciones a la competencia de las partes y personas interesadas en acciones establecidas por los representantes sobrevivientes, o sucesores en título o de derecho de personas fallecidas o incapaces, o seguidos en contra de los mismos. Pero se ha resuelto que no podrá dársele mayor alcance a los términos de la excepción mediante interpretación judicial, ni será excluida ninguna declara-ción cuando el caso no esté claramente comprendido en los términos del estatuto.” 40 Cyc. 2260.
En cuanto al resultado general de la prueba, fué apre-ciado por el juez sentenciador así:
“La demandada María Esperanza Díaz estaba casada con don Rafael Palés Díaz. En 15 de septiembre de 1917 la demandada otorgó a favor de su esposo un poder general autorizándole entro otras cosas, a efectuar ventas, cobrar créditos, etc., referente a los bienes de dicha, demandada. Que en abril de 1918 el demandante Saunnion compró a don Rafael Palés Díaz 14 bueyes de los conocidos como de resaca y pertenecientes a la propiedad de doña Isolina Díaz, la cual administraba su esposo, por la suma de $800. Que en 7 de abril del mismo año y en una de las calles de Guayama, el deman-dante entregó al Sr. Palés Díaz los $800, objeto del contrato, que-dando convenido con el Sr. Palés que dichos bueyes le serían entre-gados. tan pronto terminara el cosecho; que en esos días y antes de que el demandante recibiese dichos bueyes, el Sr. Palés enfermó y murió, gestionando el demandante el cumplimiento del contrato o la devolución del dinero con la demandada, habiéndose ésta negado a efectuarlo.”
*619Hemos examinado toda la evidencia y a nuestro juicio no hay base suficiente para sostener que el juez errara al apre-ciarla en la forma indicada. Y habiendo llegado a esta con-clusión, claramente se impone la confirmación de la senten-cia porque de acuerdo con la ley siendo ciertos los hechos declarados probados está la demandada en la obligación de reintegrar al demandante la suma de ochocientos dólares, intereses legales a partir de la interposición de la demanda y las costas, tal como lo ordenó la corte de distrito en su sentencia.

Confirmada la sentencia apelada.

.Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison no intervino en la reso-lución de este caso.